66 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edwin MORALES, Defendant-Appellant.
No. 94-50226.
United States Court of Appeals, Ninth Circuit.
Submitted July 20, 1995.*Decided Sept. 6, 1995.

Before:  CHOY, SKOPIL, FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Edwin Morales appeals his sentence imposed on remand following his prior appeal.  See United States v. Morales, 972 F.2d 1007 (9th Cir.1992), cert. denied, 113 S.Ct. 1665 (1993).  He contends that the district court erred by rejecting his request for a finding of acceptance of responsibility.  We agree with the district court that Morales' request was beyond the scope of our remand.  We remanded solely to allow the district court to consider whether to depart on the ground the Morales' offense was a single act of aberrant behavior.  Id. at 1010-11.  We specifically rejected Morales' argument that the district court erred by not finding that Morales had accepted responsibility for his criminal act.  Id. at 1010.  Because our remand order was expressly limited, the district court lacked authority to consider any other sentencing issue.  See United States v. Pimentel, 34 F.3d 799, 800 (9th Cir.1994), cert. denied, 115 S.Ct. 777 (1995).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3